Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):August 20, 2008 ROHM AND HAAS COMPANY (Exact name of registrant as specified in its charter) Delaware 001-03507 23-1028370 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 100 Independence Mall West, 19106 Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (215) 592-3000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨
